Judgment *1033unanimously reversed on the law without costs, petition dismissed and determination of the Zoning Board of Appeals reinstated. Memorandum: Supreme Court erred in annulling and vacating the determination of the Zoning Board of Appeals. The determination denied petitioners’ application for the renewal of a special use permit for a bicycle ramp on their premises. The record establishes that the Board had authority to grant the temporary permit and that petitioners violated some of the conditions the Board imposed during the six month period. The court should not have substituted its discretion for that of the Board because the Board’s determination was not arbitrary or capricious (see, Matter of Fuhst v Foley, 45 NY2d 441, 444; Lakeshore Assembly of God Church v Village Bd., 124 AD2d 972). (Appeal from Judgment of Supreme Court, Monroe County, Siracuse, J. — Article 78.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.